Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/30/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following information referred to therein has not been considered:
JP  2018-072770

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herbig (US 20130179163) and Dennis (US 21030179164).
Regarding claim 1, Herbig teaches an in-vehicle communication support system mounted on an automobile having a first seat and a second seat which are different seats from each other, the in-vehicle communication support system comprising: 
a second seat sound source device that is a sound source device of the second seat (module 122 feeding ldspkr 112FP of fig 2… module in fig 3); 
a second seat speaker configured to output an output sound of the second seat sound source device, the second seat speaker being a speaker configured for a user (user 110FP, fig 2) at the second seat (ldspkr 112FP of fig 2); 
a microphone configured to collect sound of the first seat (114FD, fig 2); 
a noise control unit configured to output a cancel sound and an uttered voice signal (noise reduction and equalization, [0004]); 
a first seat speaker configured to output a cancel sound output by the noise control unit (noise reduced signals fall under broad meaning of cancel sound output, [0039]), the first seat speaker being a speaker configured for a user at the first seat (module 122 of fig 3 associated with seat FD, fig 2); 
a selector configured to selectively output, to the noise control unit, one of an output sound of the second seat sound source device or the uttered voice signal output from the noise control unit as a reference sound; and a control unit (audio routing matrix, [0013]), wherein the noise control unit (computer, [0014]) includes: 
an error signal generation unit configured to generate, using an output of the microphone, an error signal including a component of the reference sound being output from the microphone (residual signal, [0048]);
a first adaptive filter configured to receive the reference sound as an input and to perform an adaptive operation of updating a transfer function so as to reduce a magnitude of the error signal to generate the cancel sound (adaptive filter to reduce distortion in residual signal, [0048]); and 
an uttered voice signal generation unit configured to generate, as the uttered voice signal, a signal including a component of a voice uttered by the user at the first seat being output from the microphone (enhanced speech signals, [0038]), wherein the in-vehicle communication support system has two operation modes:
a first operation mode in which the second seat speaker does not output the uttered voice signal output from the noise control unit (binary decision on, [0039]); and 
a second operation mode in which the second seat speaker outputs the uttered voice signal output from the noise control unit (binary decision off, [0039]), and wherein the control unit is configured to cause the selector to output the output sound of the second seat sound source device as the reference sound to the noise control unit in the first operation mode, and to cause the selector to output the uttered voice signal output from the noise control unit as the reference sound to the noise control unit in the second operation mode (avoiding cross-talk by only having one zone active at a time, [0049]).
However, Herbig teaches noise reduction and not a cancellation sound per se.
Dennis teaches a voice transmission system for a vehicle passenger (Dennis, [0006]) wherein noise cancellation is performed on the audio signal (Dennis, [0029]). It would have been obvious to use noise cancellation as the form of noise reduction of Herbig since doing so is the use a of known technique in a similar system in the same way.
Regarding claim 2, Herbig and Dennis teaches the in-vehicle communication support system according to claim 1, wherein the uttered voice signal generation unit is configured to generate, as the uttered voice signal, a signal obtained by removing a component of the cancel sound from the output of the microphone (noise reduced signal, [0039]).
	Regarding claim 3, Herbig and Dennis teaches the in-vehicle communication support system according to claim 2, wherein the uttered voice signal generation unit is configured to generate the uttered voice signal by subtracting a signal obtained by applying a transfer function of a transfer path of the cancel sound to the microphone from the output of the microphone (computation of each acoustic path, [0005]).
	Regarding claim 4, Herbig and Dennis teaches the in-vehicle communication support system according to claim 3, wherein: the noise control unit includes an auxiliary filter that is configured to receive the reference sound as an input, the error signal generation unit is configured to generate, as the error signal, a signal obtained by subtracting at least an output of the auxiliary filter from the output of the microphone, and a transfer function obtained in advance as a transfer function for correcting a sound collected by the microphone to a sound collected at a listening position of the sound of the user at the first seat by subtracting an output of the auxiliary filter from the output of the microphone is set in the auxiliary filter (notch filter is a subtraction of the band being notched, [0048]).
	Regarding claim 5, Herbig and Dennis teaches the in-vehicle communication support system according to claim 4, further comprising: a first seat sound source device configured to output an output sound from the first seat speaker (122 corresponding to FD, figs 2 and 3), the first seat sound source device being a sound source device for the first seat, wherein the noise control unit previously generates, as the error signal, a signal obtained by subtracting at least the first seat sound source cancel sound from the output of the microphone (notch filter is subtracting first signal when routed in audio routing matrix 120, [0048]).
Regarding claim 6, Herbig and Dennis teaches the in-vehicle communication support system according to claim 5, wherein the noise control unit includes: a fixed filter configured to receive an output sound of the second seat sound source device as an input and to output a second seat sound source cancel sound (fixed length adaptive filter, [0048]); and an adder configured to add the second seat sound source cancel sound to the cancel sound and to output the cancel sound from the first seat speaker, and the control unit is configured to cause the adder not to add the second seat sound source cancel sound to the cancel sound in the first operation mode (notch filter being applied, [0048]), and to cause the adder to add the second seat sound source cancel sound to the cancel sound in the second operation mode (weighting factors are inherently an addition process. That is, a weighted average is a sum of all of the components which have been weighted).
Regarding claim 7, Herbig and Dennis teaches the in-vehicle communication support system according to claim 6, wherein, when the operation mode is switched from the first operation mode to the second operation mode, the control unit is configured to set a transfer function of the first adaptive filter before the switching as a transfer function of the fixed filter in the fixed filter (weights of the input selector 134 and output selector 136 are set depending on detected signal activity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/            Primary Examiner, Art Unit 2651